        Case 3:19-cv-00928-SMD Document 47 Filed 02/17/21 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                          EASTERN DIVISION

ERIC PEEBLES,                             )
                                          )
      Plaintiff,                          )
                                          )       CASE NO.: 3:19-cv-00928-SMD
v.                                        )
                                          )
AUBURN UNIVERSITY,                        )
                                          )
      Defendant.                          )

      PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT
     AUBURN UNIVERSITY’S MOTION FOR ENTRY OF JUDGMENT

      Plaintiff Eric Peebles respectfully moves the Court to deny Defendant Auburn

University’s Motion for Entry of Default. In support thereof, Plaintiff states as

follows:

      1.     On November 16, 2020, Plaintiff filed a Motion for Leave to File his

brief in response to Auburn University’s Motion for Summary Judgment (Doc. 42).

The Court entered an Order denying Plaintiff’s Motion for Leave to File on

November 20, 2020 (Doc. 43).

      2.     On December 1, 2020, Plaintiff filed a Motion for Reconsideration of

the Court’s Order denying his Motion for Leave to File (Doc. 44). In support of his

Motion, counsel for Plaintiff submitted a Declaration which provided further details

to the Court regarding the COVID-19 pandemic’s impact on the submission of

Plaintiff’s response brief (Doc. 44-1).

                                              1
        Case 3:19-cv-00928-SMD Document 47 Filed 02/17/21 Page 2 of 3




      3.     The Court entered an Order denying Plaintiff’s Motion for

Reconsideration on December 10, 2020 (Doc. 45).

      4.     Auburn University never filed an opposition to either Plaintiff’s Motion

for Leave to File or to Plaintiff’s Motion for Reconsideration.

      WHEREFORE,         PREMISES       CONSIDERED,        Plaintiff   Eric   Peebles

respectfully requests this Court deny Defendant Auburn University’s Motion for

Entry of Default and allow Plaintiff to submit his Response to Defendant’s Motion

for Summary Judgment.



                                                    Respectfully submitted,


                                                    /s/ Ashley R. Rhea
                                                    Ashley R. Rhea
                                                    ASB-8736-H81O
                                                    Attorney for Plaintiff


OF COUNSEL:
RHEA LAW LLC
104 23rd Street South
Suite 100
Birmingham, AL 35233
Telephone: (205) 675-0476
Fax: (205) 386-4383
Email: arhea@rhealawllc.com




                                          2
       Case 3:19-cv-00928-SMD Document 47 Filed 02/17/21 Page 3 of 3




                        CERTIFICATE OF SERVICE

       I hereby certify that a copy of the above and foregoing was served
electronically via CM/ECF and/or U.S. mail, First Class, postage prepaid upon all
parties on February 17, 2021:

David R. Boyd                                    Jaime S. Hammer
Martha Thompson                                  Morgan M. Sport
Christina M. Rossi                               Auburn University
Aria B. Allen                                    Office of General Counsel
BALCH & BINGHAM LLP                              101 Samford Hall
Post Office Box 306                              Auburn, AL 36849
Birmingham, AL 35201                             Attorneys for Defendant
Attorneys for Defendant



                                                 /s/ Ashley R. Rhea
                                                 OF COUNSEL




                                       3
